NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ALICIA AGUILAR,                                  No. 08-73058

               Petitioner,                       Agency No. A075-709-341

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Alicia Aguilar, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005), and we deny the petition for review.

      In her opening brief, Aguilar fails to address, and therefore has waived any

challenge to, the BIA’s determination that her motion to reopen was untimely. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are

not specifically raised and argued in a party’s opening brief are waived); see also 8

C.F.R. § 1003.43(e)(1)-(2) (motions to reopen to apply for relief under the

Nicaraguan Adjustment and Central American Relief Act, Pub. L. No. 105-100,

111 Stat. 2160, 2193 (1997), must be filed by September 11, 1998).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73058